DETAILED ACTION
This Action is in consideration of the Applicant’s response on October 21, 2021.  No claim amendments are by the Applicant.  Claims 1 – 5, 7, 8, 11, 13, 14, and 16 – 25, where Claims 1, 11, and 16 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on October 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,569,636 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 5, 7, 8, 11, 13, 14, and 16 – 25 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not specifically disclose a system, method, or non-transitory computer readable medium for a docking station to: detect a presence of a portable device on a holding system of the docking station, energizing a first inductive coil of the docking station to create a first magnetic field, determining a strength of the second magnetic field is less than a maximum strength, in response to determining the strength of the second magnetic field is less than the maximum strength, determine the inductive coil of the portable device is not aligned with the first inductive coil of the docking station and generating alignment directions for the portable device, displaying the alignment directions on a display element of the holding system, determining the strength of the second magnetic field is at a maximum strength, in response to determining the strength of the second magnetic field is at the maximum strength, determining the inductive coil of the portable device is aligned with the first inductive coil of the docking station and exchanging authorization credentials between the portable device and the docking station, based on the determination that the portable device is authorized, determining by accessing information associated with the portable device in memory of the docking station, a level of access to provide to the portable device in the particular manner and combination claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496